Citation Nr: 1444118	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to re-entrance into an independent living services program under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1986 to September 1986 and active duty from December 1990 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination of the Vocational Rehabilitation and Employment (VR&E) Service of the Regional Office (RO) in St. Paul, Minnesota.  It was determined that the Veteran was not entitled to additional independent living services. 

In December 2010, the Board remanded the case to satisfy a hearing request.  On remand, the RO scheduled the Veteran for a hearing in March 2011.  In February 2011, the Veteran withdrew his request for a Board hearing.  In June 2011, the Board remanded this case for additional development, and the case was subsequently returned to the Board.

The Veteran's representative has waived initial RO review of any evidence received after the supplemental statement of the case.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  On March 15, 2006, the Veteran signed an Individualized Independent Living Plan (IILP).  In early July 2008, he was declared rehabilitated by a Vocational Rehabilitation and Employment (VR&E) officer. 

2.  The objectives of the March 2006 IILP have been met.  The evidence does not show that the Veteran's condition has worsened to the extent that he has sustained a substantial loss of independence, or that other changes in his circumstances have caused a substantial loss of independence.  A VR&E officer does not concur with his continued participation in the independent living services program.


CONCLUSION OF LAW

The criteria for re-entrance into an independent living services program under Chapter 31, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3100, 3109 (West 2002); 38 C.F.R. §§ 21.76, 21.162, 21.284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With regard to Vocational Rehabilitation (VR) claims, the duties to notify and assist were revised in 2009, but the revisions are only applicable to claims filed on and after August 5, 2009.  See 74 Fed. Reg. 31,854 (July 6, 2009).  Thus, as the instant claim was filed in February 2009, the notice and assistance procedures in the VR case status progression system are applicable here.  See 38 C.F.R. §§ 21.31, 21.32, 21.50, 21.53 (2008).  

The RO provided the appellant with pre-adjudication notice by a letter dated in March 2009.  Additional notice was provided in letters dated in October 2009 and July 2011.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  VA also obtained all relevant evidence in support of his claim, which is obtainable, and followed the notice and assistance procedures in the VR case status progression system.  Review of the record reveals that all applicable notice and assistance has been provided.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained, and the Veteran has not contended otherwise.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the AOJ obtained additional VA medical records, arranged for a VA  examination as directed by the Board's June 2011 remand, and sent the Veteran a letter in July 2011, asking him to send or identify any available treatment records of physical or occupational therapy.  He did not respond.  Records from the Social Security Administration (SSA) were also obtained.  Therefore, substantial compliance has been achieved.  

Analysis

The Veteran contends that he requires additional independent living services -specifically, that VA should provide a riding lawnmower to enable him to continue mowing his own lawn.  He contends that his disabilities have worsened and prevent him from utilizing a push mower.

Vocational rehabilitation is in part intended to enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(a)(3) (2013).  A vocational rehabilitation program includes the services that are needed for the accomplishment of the purposes of Chapter 31, including those services that enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(b)(i)(C). 

A program of independent living services may be authorized to enable the Veteran to:  (1) reach the goals of the program, and (2) maintain the newly achieved level of independence in daily living.  38 C.F.R. § 21.76(a).  The duration of the independent living services program may not exceed 24 months unless the counseling psychologist finds that an additional period of up to 6 months would enable the Veteran to substantially increase his or her level of independence in daily living.  The concurrence of the Vocational Counseling and Rehabilitation Officer in this finding is required.  38 U.S.C.A. § 3105(d); 38 C.F.R. § 21.76(b).

The Veteran initially applied for vocational rehabilitation services in July 2005.  In September 2005, the VR&E Service determined that the Veteran had a serious employment handicap, that achievement of a vocational goal was not currently feasible, and that the Veteran was in need of independent living services.  The October 2005 Independent Living Home Assessment Summary showed recommendations of items that would increase the Veteran's independence included an all-in-one tractor (mower/snow blower/garden tiller).  The March 14, 2006 Independent Living Plan Approval Request listed several barriers to independence including the maintenance of the Veteran's yard and property.  The noted objective was to allow the Veteran to safely maintain his property.  The noted method was to provide the Veteran with a riding lawnmower/snowblower.  The noted behavioral outcome was to improve the Veteran's ability to maintain his home and continue to live in his current home independently and decrease the extent he must depend upon his wife and children.  The plan was signed by the case manager (C.C.) and concurred by the VR&E Officer. 

The March 15, 2006 Rehabilitation Plan noted the same objective of allowing the Veteran to safely maintain his yard and property with the use of a riding lawnmower and snowblower attachment.  However, the portions that referred to the riding lawnmower and snowblower attachment, were crossed out (which appeared to have occurred on annual review in March 2007) to note that the Veteran would instead be provided with information and training on safe maintenance procedures on "how to avoid back strains, etc.," and that the Veteran would follow doctor recommended restrictions.  The record also reflects that one bid for a multi-terrain tractor was provided to C.C. in July 2006.  In May 2007, a Special Report of Training noted that the Veteran was advised again that for items over $2,500 such as the tractor, he needed to provide three bids in writing.  The Veteran indicated that he would provide the bids.  No further notations in this regard were reflected during the plan period.  On July 7, 2008, the Veteran was declared "rehabilitated," and a July 7, 2008 case note reflects that the case manager, C.C., Vocational Rehabilitation Counselor (VRC), stated that the case should have been closed earlier, but that this did not happen because she was on extended leave, and that the Veteran therefore remained in IL status for more than 24 months.  The July 2008 Rehabilitation Closure Statement noted that the Veteran was provided with information on how to accomplish home and yard maintenance chores while staying within his physical limits. 

In a January 2009 rating decision, service connection was granted for tinnitus (rated 10 percent disabling).  In a May 2009 rating decision, service connection was granted for shortness of breath (subsequently characterized as asthma) (rated 10 percent disabling), chronic pain syndrome of the upper and lower extremities (except for right carpal tunnel syndrome) (10 percent disabling), and gastroesophageal reflux disease (10 percent disabling).  His established service-connected disabilities also include posttraumatic stress disorder (PTSD) (rated 100 percent disabling), and he also has a non-service-connected back disability related to a civilian work injury.

The Veteran filed the instant claim for additional independent living services in February 2009.  In a March 2009 statement, he explained that his disability had worsened and was manifested by constant joint and muscle pain and fatigue. The April 2009 Rehabilitation Needs Inventory showed the Veteran reported that because of his joint and muscle pain, it was hard to perform household outdoor activities and maintain landscaping and lawn work.  A July 2009 Independent Living Assessment Report showed the Veteran reported that most of the yard work was either performed by the Veteran's wife and children or he paid for it to be done. The Veteran maintained that this was problematic because his wife and children worked full-time and had limited time or interest in doing the yard work.  He felt he would be able to do it and avoid the cost of hiring someone to do it if he had a riding lawnmower.  The rehabilitation counselor noted that being able to take care of the home and property could possibly provide the Veteran with some additional self-worth and satisfaction that might help with his current mental health issues.  It was recommended that the Vocational Rehabilitation Counselor (VRC) consider assisting the Veteran with obtaining a riding lawn mower so that he would be able to care for his yard himself. 

In the appealed August 2009 VR&E Service determination, the VRC found that the Veteran previously participated in an Independent Living Program and was declared rehabilitated in July 2008.  He was previously provided with resources in his community, and referrals were made to the VA Medical Center (VAMC) for appropriate medical and rehabilitation services.  He was provided with a computer and tools in order to work on self-development activities.  The VRC found that based on the Veteran's own report, he was unable to do lawn care work due to his fatigue and physical limitations, and as a result, this work was done by family members and hired help.  The VRC determined that the Veteran was independent in his activities of daily living on his own and with help from his wife.  Other areas of his life were stable including his socialization, transportation, medical care, mental health care, medication, home environment, and spiritual needs.  Although he requested a lawnmower as he stated this would allow him to complete his lawn care and improve his independence, in fact he had arranged for his lawn care to be completed by family members and hired help, and therefore he did not have any independent living needs that need to be addressed currently.  Re-entrance into a rehabilitation program of Independent Living Services following a previous determination of rehabilitation was denied.

In the letter notifying the Veteran of the August 2009 VR&E Service determination, the VRC found that no independent living needs had been identified.  The VRC indicated that while the Veteran requested a riding lawnmower, currently his friends and family members helped him maintain his property.  The VRC also noted that the Veteran was currently participating in physical therapy and was restricted from performing lawn care activities as it might aggravate his condition.

In an October 2009 statement, the Veteran maintained that he only had one son living with him and he had a job that he performed in the summer and after school in the fall.  In a concurrent statement from the Veteran's wife, she indicated that she did not have time to perform yard work because she was a full-time student.  She also confirmed that they have had to pay to have yard work performed.  

In the April 2010 statement of the case, the VRC and VR&E Officer found that lawn care was a common commercially available service and was not considered an independent living need.  The VRC and VR&E Officer noted that the Veteran's disabilities created fatigue and limited his physical abilities, and as a result, he required assistance from others to complete tasks that were identified as physically demanding such as landscaping and lawn care.  They concluded that this requirement was currently being completed with the assistance of the Veteran's wife and hired help.  In the April 2010 substantive appeal, the Veteran reported that his wife just had surgery and could not stand much less mow the lawn with a push mower. 

In an April 2010 substantive appeal, the Veteran said he wanted a riding lawnmower to mow his large lawn.  He said he enjoys doing lawn work at his house.  He said he originally requested the lawnmower because he knew that in the future, his children would not be around to help him with yard work.

The Veteran was still within the basic period of eligibility for Chapter 31 vocational rehabilitation when he filed the instant claim.  See 38 U.S.C.A. §§ 3102, 3103 (West 2002); 38 C.F.R. §§ 21.41, 21.42.  And, as noted, he was found to be rehabilitated in July 2008.

A finding of rehabilitation following a program of independent living services may only be set aside, and an additional period of independent living services provided, if the following conditions are met:  (1) either:  (i) the veteran's condition has worsened and as a result the veteran has sustained a substantial loss of independence; or (ii) other changes in the veteran's circumstances have caused a substantial loss of independence; and (2) the provisions of § 21.162 pertaining to participation in a program of independent living services are met.  38 C.F.R. § 21.284. 

VA medical records prior to July 2008 reflect complaints of muscle and joint pain, and fatigue.  On VA general medical examination in February 2004, the Veteran said that he was unable to do housework or yard work because of his pain and fatigue.  Such records also reflect treatment for a psychiatric condition.  

An October 2008 internal medicine note reflects that the Veteran complained of chronic back pain and said he was afraid to be active around the house due to pain.  The physician encouraged him to remain physically active despite pain, and discussed his pain medication.  It was also noted that he had lost weight and should continue with diet and exercise.  Later that month, he stated that he had been busy remodeling his kitchen and so had a lot of body aches.  A February 2009 internal medicine note indicated that the Veteran had chronic pain, and that a strong psychiatric component to the pain was suspected.

An April 2009 Rehab Medicine Consult shows that the Veteran was seen for a re-evaluation of his complaints of chronic diffuse myalgia and arthralgias.  The consultant recommended a graded exercise program including walking, and he indicated that he wanted to follow-up with the Veteran in two months at which point he would likely attempt to get him involved with a physical therapist.  Subsequent VA medical records reflect that in there was some improvement in his myalgia, though it was persistent.  See VA outpatient treatment records dated in August 2009 and February 2010.

On VA examination in March 2010, the Veteran complained of pain in the upper and lower extremities, and shortness of breath.  It was noted that he had been a smoker for many years.  He lived in a house with his wife and adult child, and did some ordinary household chores.  On examination, the neck and back were nontender, with no radicular symptoms, and range of motion was mildly decreased.  He had normal strength and reflexes in the extremities.  The examiner noted that the Veteran was depressed with many somatic worries.  He opined that the Veteran had no work limitations due to his extremity pains, shortness of breath, and fatigue.

On VA examination in August 2011, the Veteran complained of intermittent shortness of breath with exertion or adverse air conditions, musculoskeletal pain of the back and extremities for which he was taking narcotics; it was noted that doctors had significantly reduced the dosage of his narcotics in the past two years.  He reported feeling fatigued on most days, which was worsened by physical exertion, including mowing the lawn and walking dogs for the Humane Society.  He related that his treatment providers told him to get some exercise.  The Veteran reported that he enjoyed doing yard work, and had a 150-foot by 150-foot lot and it took him 25 to 30 minutes to mow the lawn with a push mower.  He said that afterward he was fatigued and had to take a break.  He became sweaty, had pain in his legs, arms, shoulders and back, and short of breath.  He did the rest of the yard in 25-30 minute increments.  He also did light gardening including working with flowers.  He lived in a house with his wife and two adult children.  On examination, he had normal strength and reflexes of the extremities.  The examiner indicated that the physical examination revealed no physical impairment that would prevent the Veteran from pushing a lawnmower, and he had no functional impairment.  The examiner stated that there was no medical condition or impairment that would require the utilization of a riding lawnmower.

After a review of all of the evidence of record, the Board finds that the Veteran's condition has not worsened and as a result the Veteran has not sustained a substantial loss of independence.

The Veteran disagrees with the conclusion that he is rehabilitated and contends that he is entitled to additional independent living services including the purchase of a riding lawnmower.   In this case, the Board finds that the record does not indicate that the Veteran's condition has worsened or that since July 2008 he has experienced a substantial loss of independence.  There is no evidence that his disabilities or changes in his circumstances have led to a loss of independence.  In fact, the evidence, including the Veteran's statements, reflect that he continues to mow his own lawn with a push mower, and that he can complete this task by himself in a half hour or less.  See report of August 2011 VA examination.  Furthermore, the examiner indicated there is no physical impairment that would prevent him from pushing a lawnmower, and that there is no medical condition or impairment that would require the utilization of a riding lawnmower.  This is highly probative evidence against the argument that he is incapable of mowing his lawn with a push mower, or that a riding lawnmower is necessary and vital for him to maintain maximum independence in daily living.  Several medical records reflect that his myalgias, though persistent, have improved.  The Board finds that his condition has been stable, and a substantial loss of independence is not shown.

With respect to the provisions of 38 C.F.R. § 21.162, the Board notes that this regulation requires that a VR&E officer concur in the creation of an IILP.  It is clear from the August 2009 letter, April 2010 statement of the case and October 2011 supplemental statement of the case that the Veteran's VR&E officer considers the Veteran to have fully completed the rehabilitation program and does not concur that the finding of rehabilitation should be set aside.  Therefore, the provisions of § 21.162 pertaining to participation in a program of independent living services have not been met in this case. 

The Board also finds that the objectives of the original March 2006 IILP have been met.  He was provided with resources in his community for financial counseling and computer instruction, but he did not follow through with this.  He was given referrals to the VAMC for appropriate medical and rehabilitation services, and he has continued with this.  He was also provided with a computer and tools in order to work on self-development activities.  Although a lawnmower was initially included in his rehabilitation plan, the plan was subsequently revised during the plan period.  See 38 C.F.R. § 21.94.  The Veteran was in receipt of independent living services from March 2006 to July 2008, which is already in excess of the authorized 24 months, and there is no finding by his counseling psychologist that an additional period would enable him to substantially increase his level of independence in daily living.  See 38 C.F.R. § 21.76(b).  It is not claimed or shown that the Veteran is unable to function independently, and the Board finds that the original objectives of the prior IILP have been met. 

The Board finds that requirements necessary to set aside the finding of rehabilitation have not been met.  In addition, the goals and objectives of the March 2006 IILP have been fulfilled.  Therefore, the Veteran is not entitled to re-entrance into the independent living services program. 


ORDER

Entitlement to re-entrance into the independent living services program under Chapter 31, Title 38, United States Code is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


